Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael T. Konczal. (Reg # 45475) on 1/25/2021.

The application has been amended as follows: 

Claim 15. (Currently Amended) The controller of claim 13, wherein the instructions further cause the controller to: 
query [[the grid correspondence table according to a grid number of the target in the first monitoring picture when using the second camera as the primary monitoring camera after switching; 9Atty. Docket No. 4657-49900 (84625232US04) 
determine that the target is found in [[the second monitoring picture when a grid number of the target in the second monitoring picture is obtained through query in the grid correspondence table; and 


Claim 21. (Canceled)

Claim 23. (Canceled)

The following is an examiner’s statement of reasons for allowance: In view of the amendments/remarks filed on 01/19/2021, all prior rejections/objections are withdrawn and claims 1, 3-8, 10, 13, 15-18, 22 and 24-27 are allowed.

	Regarding independent claim 1, none of the cited arts in combination disclose or suggests at least the “wherein determining that the location of the target in the first monitoring picture is in the overlapping area comprises: determining a grid number of the target in the first monitoring picture based on the location information of the target in the first monitoring picture, wherein a plurality of grids is preset in the first monitoring picture, wherein the grids have different grid numbers, and wherein the grids correspond to different location areas in the first monitoring picture; querying, according to the grid number of the target in the first monitoring picture, a grid correspondence table of the overlapping area, wherein the grid correspondence table comprises a correspondence between a grid in which a physical 2Atty. Docket No. 4657-49900 (84625232US04) location point is located in the first monitoring picture and a grid in which a same physical location point is located in a second monitoring picture, and wherein the second monitoring picture is from the second camera; and determining, by the target monitoring system, that the location of 

	Regarding independent claim 8, none of the cited arts in combination discloses or suggests at least the “determine a grid number of the target in the first monitoring picture based on the location information of the target in the first monitoring picture, wherein a plurality of grids is preset in the first monitoring picture, wherein the grids have different grid numbers, and wherein the grids correspond to different location areas in the first monitoring picture; query, according to the grid number of the target in the first monitoring picture, a grid correspondence table of an overlapping area, wherein the overlapping area is an overlapping range between a field of view of the first camera and a field of view of the second camera, wherein the grid correspondence table comprises a correspondence 6Atty. Docket No. 4657-49900 (84625232US04) between a grid in which a physical location point is located in the first monitoring picture and a grid in which a same physical location point is located in a second monitoring picture, and wherein the second monitoring picture is from the second camera; and determine that the location of the target in the first monitoring picture is in the overlapping area when the grid number of the target in the first monitoring picture is obtained from the grid correspondence table;” along with other limitations, therefore claim 8 is allowed. Dependent claim 10 depends from claim 8, therefore it is allowed.
	Regarding independent claim 13, none of the cited arts in combination disclose or suggests at least the “determine a grid number of the target in the first monitoring .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH A PATEL/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        
JAYESH PATEL
Primary Examiner
Art Unit 2669